Cassoday, C. J.
I fully concur in the reversal of the judgment in this case, and much that is contained in the opinion of my Brother Winslow. The only question I desire here to consider is as to whether the plaintiff has the absolute right to bring and maintain this action under the clause of the constitution of the United States which declares that “ the citizens of each state shall be entitled to all privileges and immunities of citizens in the several states.” Sec. 2, art. IY.
The only case cited by counsel, or which any of us have been able to find, so holding, in a case similar to this, is Cofrode v. Circuit Judge, 79 Mich. 332, and in that case Mr. Justice Campbell dissented. Besides, that was a proceeding by mandamus to compel the court to entertain a case arising under a contract for the construction of a railroad in Michigan. That case was decided after Mr. Justice Cooley had left the bench. According to that learned author, the precise meaning of “ privileges and immunities ” is not as yet very conclusively settled. Cooley, Const. Lim. (6th ed.), 490. The supreme court of the United States — the final arbiter — has not, it would seem, determined the precise question suggested, although that court has many times considered the clause of the constitution mentioned. Mr. Story says: “ The intention of this clause was to confer on them [citizens], if one may so say, a general citizenship, and to communicate all the privileges and immunities which the citizens of the same state would be entitled to under the Wee circumstances.” 2 Story, Const. § 1806. Mr. Hare says that “ the clause in question adds nothing to the rights given *83and restraints laid by the other articles of the constitution, except that the rules made by each state with regard to the citizens of her sister states must be the same as those which she imposes on Tier own citizens.” 1 Hare, Am. Const. Law, 513.
In Paul v. Virginia, 8 Wall. 180, Mr. Justice Eield said: “ But the privileges and immunities secured to citizens of each state in the several states, by the provision in question, are those privileges and immunities which are common to the citizens vn the latter states, under their constitution and laws, by virtue of their being citizens. Special privileges enjoyed by citizens in their own states are not secured in other states by this provision. It was not intended by the provision to give to the laws of one state any operation vn other states. They can have no such operation except by the permission, express or implied, of those states.” The definition thus given was sanctioned by Mr. Justice Miller in the Slaughter-House Cases, 16 Wall. 76-77, and he there added: “ The constitutional provision there alluded to did not create those rights which it called privileges and immunities of citizens of the states. It threw around them in that clause no security for the citizen of the state in which they were claimed or exercised. Uor did it profess to control the power of the state governments over the rights of its own citizens. ^Us sole purpose was to declare to the several states that whatever those rights, as you grant or establish them to yoivr own citizens, or as you limit or qualify or impose restrictions on their exercise, the same, neither more nor less, shall be the measure of the rights of citizens of other states within your jurisdiction.^ Many similar expressions have emanated from the same tribunal.
In addition to the enforcement of the criminal laws and police regulations as to persons and property within the state, the principal functions of a state government would seem to be to make and enforce laws for and against its *84own citizens, and for and against property and rights of property located or having a situs therein. The party to such a controversy, although a nonresident and a citizen of another state, undoubtedly has the same “ privileges and immunities” as a party who is a citizen of the same state; otherwise, the administration of the law would be partial and unjust. But, in my judgment, the case at bar does not come within the letter or spirit of the constitutional guaranty mentioned. Since this state has no power to authorize an action to be commenced, and maintained by one of its own citizens against another of its own citizens, in the courts of any other state, in respect to a tort committed in this state, it necessarily follows that the courts of this state are not arbitrarily bound, by the constitutional provision quoted, to entertain jurisdiction of a suit commenced by one citizen and resident of Illinois against another citizen and resident or corporation of Illinois, when the only controversy is in regard to a tort committed in Illinois, unless that clause requires this state to grant “ privileges and immunities ” to citizens of other states which it has no power to grant to its own citizens “under the like circumstances.” This, as shown, would be contrary to the authorities cited. To avoid such an anomaly, according to Mr. Story, the wording of the corresponding clause in the old Articles of Confederation was purposely changed to its present form. 2 Story, Const. § 1805. Actions like the one at bar are generally governed by the principles of interstate comity. Cooley, Const. Lim. (6th ed.), 150, 151. This court has recently not only recognized but sanctioned such principles of interstate comity, in an opinion by Mr. Justice Penney. Gilman v. Ketcham, 84 Wis. 60. Thus, in National Tel. Mfg. Co. v. Du Bois, 165 Mass. 117, it is held that “ to a foreign corporation having a place of business here, and suing a citizen of another state, the courts of equity in this commonwealth are not open as a matter of strict right, but as a matter of *85comity.” In Smith v. Mut. L. Ins. Co. 14 Allen, 336, it was held that “this court will not entertain jurisdiction of a bill in equity brought by a citizen of Alabama, who has never lived here, against an incorporated mutual life insurance-company of Hew York, seeking to restore him to his rights under a policy issued by the defendants in New York upon his life, he having failed to pay the premiums required by the terms of the policy; although the defendants transact business in this commonwealth,'and have appointed an agent resident here upon whom all lawful processes against the company may be served.” To the same effect, Bank of N. A. v. Rindge, 154 Mass. 203; Kimball v. St. L. & S. F. R. Co. 157 Mass. 7; Renier v. Hurlbut, 81 Wis. 24. Numerous other cases might be cited to the same effect.
It may be conceded that an action for a tort to the person may generally be maintained in any jurisdiction in which the defendant can be legally served with process. It seems to be essential, however, that the wrong complained of, although actionable according to the law of the state where the action is brought, should also be actionable according to the law of the state or country in which it occurred or was committed. Dicey, Conflict, of Laws, 667, and cases there cited. In actions at common law this identity or similarity of law is assumed to-exist in the absence of reasons to the contrary. Id., citing Walsh v. N. Y. & N. E. R. Co. 160 Mass. 571. In statutory actions it is held that “if the foreign law is a penal statute, or if it offends our own policy, or is repugnant to-justice or to good morals, or is calculated to injure this state or its citizens, or if we have not jurisdiction of parties who-must be brought in to enable us to give a satisfactory remedy, or if, under our forms of procedure, an action here cannot give a substantial remedy, we are at liberty to decline jurisdiction.” Higgins v. C. N. E. & W. R. Co. 155 Mass. 180, and cases there cited.
*86In considering sec. 1 of art. IY of the constitution of the United States, Fuller, C. J., speaking for the majority of the court, said: “ The constitution did not mean to confer any new power on the states, but simply to regulate the effect of their acknowledged jurisdiction over persons and things within their territory.” Cole v. Cunningham, 133 U. S. 112, affirming Cunningham v. Butler, 142 Mass. 47. He then said: “ The intention of sec. 2 of art. IY was to confer on the citizens of the several states a general citizenship, and to communicate ail the privileges and immunities which the citizens of the same state would be entitled to under the like cimeumstcmces, and this includes the right to institute actions. The fact of the citizenship of Butler and Hayden did not affect their privilege to sue in New York, and have the full use and* benefit of the courts of that state in the assertion of their legal rights; but, as that fact might affect the right of action as between them and the citizens of their own state, the courts of New York might have held that its existence put an end to the seizure of their debtor’s property by Butler, Hayden & Co., in New York. If, however, those courts declined to take that view, it would not follow that the courts of Massachusetts violated any privilege or immunity of Massachusetts’ own citizens in exercising their undoubted jurisdiction over them.” The learned chief justice then goes on at great length, and shows by the citation of numerous adjudications that since the litigants were both citizens of Massachusetts, and subject to the jurisdiction of its courts, one of them might be restrained from prosecuting an action previously commenced in New York to collect a debt by garnishment therein. The opinion is replete with learning and authorities to the effect that, where both parties to the controversy are citizens and residents of the same state, one may restrain the other from prosecuting a suit .against him in some other state, and in fraud of the laws of the state where they both reside. If the constitution of the *87United States gives to every party to a transitory action the absolute right to commence and maintain the same in any state of the Union where he can get service on the defendant, then it is difficult to perceive upon what theory they can be restrained from exercising such constitutional right. In several of the states a nonresident is required by statute to give security for costs as a condition precedent to commencing or maintaining a suit, when no such requirement is made of a resident plaintiff; and the validity of such statutes have been sustained. Eeno, Uonresidents, 41, 45. If such authorities are sound, then it is difficult to perceive how the right to bring and maintain the suit can be regarded as an absolute constitutional right. If the constitutional clause in question gave to the plaintiff the absolute right to commence and maintain this action, then it would seem that the state courts have generally, and for a century, labored under a grave misapprehension in holding that jurisdiction in such cases was governed by the principles of interstate comity.
As to the constitutional equality of privileges and immunities in respect to litigation, see note to Louisville S. V. & T. Co. (Schoolcraft's Adm’r) v. L. & N. R. Co. (92 Ky. 283) in 14 L. R. A. 583. — Rep.
This hasty expression of opinion is merely to indicate the grounds on which I differ from the opinion filed.